Case 5:20-cv-00147-LGW-BWC Document 20 Filed 08/20/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

WAYCROSS DIVISION
TOSHA OGLESBY, )
Plaintiff
Vv. Civil Action No.: 5:20-CV-147
KILOLO KIJAKAZI,
Acting Commissioner of Social Security, )
Defendant.

ORDER
THIS CAUSE is before the Court upon the consent motion of Defendant to
remand this case to the Commissioner of Social Security (Commissioner) for further
action under sentence four of 42 U.S.C. § 405(g). Upon consideration of the motion,
and the grounds urged in support thereof, it is
ORDERED and ADJUDGED that the decision of the Commissioner is hereby
reversed under sentence four of 42 U.S.C. § 405(g), and this case is hereby remanded
to the Commissioner of Social Security. See Shalala v. Schaefer, 509 U.S. 292 (1993);
Melkonyan v. Sullivan, 501 U.S. 89 (1991). On remand, the Commissioner will further
evaluate the opinions from Drs. Krishnan Chalam and Mukesh G. Agarwal, offer the
Plaintiff the opportunity for a new hearing, and take any other action deemed
necessary.
The clerk of the court will enter a separate judgment pursuant to Rule 58 of

the Federal Rules of Civil Procedure.
Case 5:20-cv-00147-LGW-BWC Document 20 Filed 08/20/21 Page 2 of 2

IT IS SO ORDERED this ZO day of

 
 

 

HON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
50 ERN DISTRICT OF GEORGIA
